UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7760



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


KEVIN E. BALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-99-229; CA-02-229-2)


Argued:   May 24, 2005                      Decided:   June 29, 2005


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Paul Samuel Rosenzweig, Washington, D.C., for Appellant.
Michael Lee Keller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.
ON BRIEF: Thomas J. Gillooly, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           In    an   earlier     appeal    we   affirmed     Kevin   E.    Ball’s

conviction      and   sentence    for   possession     of    a   firearm    after

conviction of a misdemeanor crime of domestic violence in violation

of 18 U.S.C. §§ 922(g)(9) and 924(a)(2).               See United States v.

Ball, 7 Fed. Appx. 210 (4th Cir. 2001).            Thereafter, Ball filed in

the district court a Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255.                 The district court, after

concluding that none of Ball’s six grounds for relief had merit,

entered an order denying his § 2255 motion.                Ball filed a timely

notice of appeal, and the district court granted a certificate of

appealability on three issues: (1) whether Ball’s Fifth Amendment

rights were violated when he was questioned outside his home

without benefit of warnings required by Miranda v. Arizona, 384

U.S. 436 (1966); (2) whether Ball’s conviction violated the Ex Post

Facto Clause, U.S. Const. art. I, § 9, cl. 3; and (3) whether Ball

received   ineffective     assistance       of   counsel    because   his   trial

counsel did not raise the Miranda issue.                    In reviewing these

issues, we have considered the briefs, the joint appendix, and the

arguments of counsel. Finding no error, we affirm on the reasoning

of the district court.           Ball v. United States, civ. action no.

2:02-00229 (S.D. W. Va. Aug. 31, 2004).

                                                                       AFFIRMED




                                        2